Opinion by
Keefe, J.
It was stipulated that the merchandise consists of articles similar in all material respects to those the subject of American Import Co. v. United States (15 Cust. Ct. 190, C. D. 970). In accordance therewith it was held that the Mexican pottery articles of common yellow, brown, red, or gray earthenware, except such articles as would come under the classification of vases, mugs, cups, statuettes, or ornaments which are specifically provided for under paragraph 211, are properly dutiable at 20 percent under paragraph 210 as claimed.